DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
 
Election/Restrictions
Claims 40-52, 61-64 and 67-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2020.

Response to Arguments
All of Applicant’s arguments filed 4/1/2021 and 3/15/2021 have been fully considered and are not persuasive.
In view of the amendments to claim 53 requiring the composition to be in the form of a cream or gel, the 101 rejected presented in the office action mailed 12/15/2020 is withdrawn.
Applicant remarks that the Office has not met the burden of establishing a prima facie case of obviousness.  Applicant remarks that Yivgi-Ohana has established that their composition induces angiogenesis and can be useful for treating pathologies where angiogenesis is beneficial. However, Yivgi-Ohana only generically disclose that the composition can be used in a topical formulation for inducing angiogenesis, similar to when the composition is administered as an injection. There are no examples demonstrating the use of a composition in a topical formulation or for hair follicle growth. In contrast, the 
Applicant’s arguments are not persuasive and Applicant id reminded that the examined claims are directed to a product and not a method of using said product.  Therefore, the prior art need not make obvious application of the claimed product for the same purpose desired by Applicant.  The prior art teaches a composition having the claimed effective amounts and a compound and its properties are inseparable, therefore as the prior art teaches the claimed effective amounts (12.5 and 50 µg/ml) of mitochondria formulated as a cream, the composition claimed and the composition of the prior art are expected to have the same properties (stimulation of hair follicle growth) absent factual evidence to the contrary. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is further noted that Yivgi-Ohana teaches that in some embodiments treating is inducing hair growth [0202], i.e. stimulating hair follicle growth.
Applicant remarks that the instant specification provides several examples showing that the claimed invention lengthens hair follicles, increases proliferation, increases enzyme activity and is able to provide new hair growth and Yivyi-Ohana does not teach a composition that lengths hair follicles and does not teach that the composition is effective at the claimed amounts.
This is not persuasive for the same reasons already discussed above.
Applicant argues that Cowdry and Snyder fail to cure the deficiencies of Yivgi-Ohana.
This is not persuasive for the reasons of record already discussed above.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53-58, 60 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yivgi-Ohana (US 2015/0079193), Cowdry (The Biological Bulletin 1917 33:3, 196-228) and Snyder (Med Sci Monit, 2015; 21: 1507-1511). The Yivgi-Ohana reference is cited on the 12/10/2019 IDS.

Yivgi-Ohana further teaches that the composition can comprise a carrier [0040 and 0132], suitable carriers include sucrose [0184]. 
Regarding the claimed effective amounts, Yivgi-Ohana teaches an examples wherein angiogenesis is induced by using 12.5 µg/mL of mitochondria [0273], and oxygen consumption of mouse aortic rings was treated with 12.5 or 50 µg/mL and treatment of hind limb muscles with 3.5, 35 or 350ug of mitochondrial composition, which overlaps with the claimed effective amounts.  Furthermore, Yivgi-Ohana teaches the amount of composition to be administered will vary depending on the subject being treated, the severity of the affliction, the manner of administration, etc. [0190], thus a skilled artisan would recognize that the amounts of mitochondria and composition administered is highly optimizable depending on the desired outcome.
Regarding the claimed “wherein the composition stimulates… human skin” as recited by instant claim, 53, this is a property of the claimed invention.  The prior art makes obvious a composition comprising the claimed effective amounts of the claimed mitochondria and a compound and its properties are inseparable, therefore as the prior art teaches a composition comprising the claimed structural limitations, the composition claimed and the composition of the prior art are expected to have the same properties (hair lengthening) absent factual evidence to the contrary. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It is further noted that Yivgi-Ohana teaches that in some embodiments treating is inducing hair growth [0202], i.e. stimulating hair follicle growth.
Regarding claim 54: Yivgi-Ohana teaches the composition to further comprise sucrose in amounts sufficient to preserve to mitochondrial function [0109].
Regarding claim 55: It is noted that claim 55 recites product-by-process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen 
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the present case, the claimed product is found to be substantially the same as the product of the prior art.   
	However, it is noted that Example 1 of Yivgi-Ohana discloses a method of isolating mouse placenta by rinsing placenta (reading on obtaining a sample), mincing the placenta and create suspension and homogenizing, filtering to obtain a supernant and centrifuging, obtaining mitochondrial pellets, washing the pellets to discard supernant [0226-0234].
Regarding claim 56-57: The mitochondria are derived from human placenta (Yivgi-Ohana – claim 4).
Yivgi-Ohana teaches methods of treating subject afflicted with a pathology that would benefit from angiogenesis and that the composition can be administered to a subject suffering from hair loss [0223 and 0153].
Yivgi-Ohana teaches that the compositions can be formulated for topical application such as creams [0186].
Regarding claim 60: Yivgi-Ohana teaches that the mitochondria is obtained from a healthy tissue of the subject.
Regarding claim 58: The phrase “are obtainable or obtained from,,,” “wherein the plant cells are sprout or potato cells.” are product-by-process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	Furthermore as evidenced by Cowdry, plant and animal mitochondria have a remarkable degree of similarity with identical morphology and every reason to believe their chemical composition is much the same (Cowdry – Pg. 225), and Snyder teaches that “it is no surprise that mitochondria are present in both plants and animals, implying major commonalities in regulation, energy produc-tion, substrates employed, etc. This common presence of mi-tochondria, with similar functions and structure, underscores how close our life forms are. The enslavement process should be equally similar, if not the same.”
	In the present case, the claimed product is found to be substantially the same as the product of the prior art as the prior art teaches intact mitochondria, ruptured mitochondria and/or mitochondrial constituents.
New Rejection
	Claims 53-58, 60, 66 and 70-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yivgi-Ohana (US 2015/0079193), Cowdry (The Biological Bulletin 1917 33:3, 196-228) and Snyder (Med Sci Monit, 2015; 21: 1507-1511), as applied to claims 53-58, 60 and 66 above, and further in view of Shanler (US 2015/0045403).
As discussed above, the prior art references make obvious the limitations of claims 53-58, 60 and 66, however, while Yivgi-Ohana teaches that the composition can be formulated as a cream, Yivgi-Ohana does not teach the claimed carrier components.
Shanler teaches pharmaceutical creams which can be used to treat disorders of hair follicles (Abs).
Regarding claims 70 and 73: Shanler teaches that the creams can be formulated to comprise emollients such as cetostearyl alcohol (Shanler – claim 9). While Shanler doesn’t teach cetostearyl alcohol to be an emulsifying agent, a compound and its properties are inseparable, therefore, cetostearyl alcohol is expected to act as a emulsifying agents as claimed.
	Regarding claims 70 and 71-72: They can be formulated as W/O or O/W emulsions which comprise water and one or more common oils such as a mineral, olive, castor, soybean and sesame oils [0073].  
	Regarding claims 70 and 74-75: The cream can also comprise viscosity enhancing agents such as hydroxyethylcellulose, methyl cellulose, natural gums such as gelatin [0090].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yivgi-Ohana with those of Shanler.  One of skill in the art would have recognized that the cream of Yivgi-Ohana could be formulated to comprise ingredients/components commonly known in the prior art to be used for formulating topical creams for use in treating hair conditions.  One of skill in the art would have been motivated to formulate the cream of Yivgi-Ohana to be an O/W or W/O emulsion which comprises emollients (for example, cetostearyl alcohol), common oils (for example mineral oil) and viscosity enhancing agents (gelatin and/or HEC) as taught by Shanler, as its prima facie obvious for a person of skill in the art to pursue the known options 
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613